In the
 United States Court of Appeals
               For the Seventh Circuit
                          ____________

No. 04-1870
PASHA HUNT-GOLLIDAY,
                                               Plaintiff-Appellant,
                                 v.

METROPOLITAN WATER RECLAMATION
DISTRICT OF GREATER CHICAGO,
                                              Defendant-Appellee.

                          ____________
            Appeal from the United States District Court
       for the Northern District of Illinois, Eastern Division.
        No. 02 C 9199—Joan Humphrey Lefkow, Judge.
                          ____________
   ARGUED OCTOBER 25, 2004—DECIDED DECEMBER 6, 2004
                          ____________




  Before POSNER, KANNE, and WILLIAMS, Circuit Judges.
  KANNE, Circuit Judge. Pasha Hunt-Golliday filed a
complaint in federal court stating that she was wrongfully
terminated as an employee of the Metropolitan Water
Reclamation District of Greater Chicago (the “District”). She
alleged violations of both the Americans with Disabilities Act
(ADA) and the Civil Rights Act. The district court dismissed
her case for failure to state a claim upon which relief may
be granted. We affirm.
2                                                No. 04-1870

                         I. History
  Although Hunt-Golliday’s allegedly wrongful termination
occurred in 2002, her history of litigation with the District
goes back much further. A review of that history is appro-
priate here.
   Hunt-Golliday began working for the District in 1987. In
1990, she became a fireman-oiler, a position that required
some lifting. In 1991, Hunt-Golliday sustained a back in-
jury. She was able to work with lifting restrictions after a
few months on disability leave and to resume her duties as
a fireman-oiler in 1993 with no lifting restrictions. Dissatis-
fied that she had not been allowed to take the city exam
required for a promotion to operating engineer, Hunt-
Golliday filed charges of race and sex discrimination with
the Equal Employment Opportunity Commission in April
1993. This claim was eventually settled in 1999. A month
after filing her complaint, Hunt-Golliday suffered a panic
attack during a performance evaluation. She went on dis-
ability leave for five months, during which time she was
hospitalized and treated for depression and anxiety.
  In October 1993, shortly after returning to work at the
District, Hunt-Golliday was instructed to assist a co-worker
in lifting some heavy objects. When she expressed concern
about lifting due to her back condition, her supervisor asked
whether she was refusing to do her job. Hunt-Golliday re-
plied that she was not and proceeded to do the work. She
then complained of back pain. The District’s nurse did not
find any problems, but Hunt-Golliday was sent to the hos-
pital as a precaution because she was pregnant at the time.
She called in sick the next day.
  The District suspended her on October 13, 1993, citing a
history of absenteeism and uncooperativeness. It filed with
the Civil Service Board (the “Board”), an independent body
of the District, for permanent discharge based on physical
and mental inability to perform the job. In April 1994, the
No. 04-1870                                                  3

Board held a hearing on Hunt-Golliday’s case and in August
1994 ruled in favor of her discharge.
  Hunt-Golliday sought review of her termination in the
Circuit Court of Cook County, which reversed the Board’s
decision in November 1996 because the District had filed for
discharge under outdated rules that did not incorporate the
ADA. The circuit court ordered that Hunt-Golliday be
reinstated with backpay.
  The District filed an appeal from this ruling in the
Appellate Court of Illinois, which ruled in June 2002 that
the ADA had no bearing on the case. Hunt-Golliday had
never argued that the District failed to accommodate her as
required under the ADA, so she was not procedurally or
substantively prejudiced by the District’s use of pre-ADA
rules. The appellate court overruled the circuit court and
affirmed the Board’s discharge of Hunt-Golliday, but did not
explicitly vacate the circuit court’s order for reinstatement.
  The District fired Hunt-Golliday on June 27, 2002, the
same day the appellate court’s opinion was issued.
  Hunt-Golliday filed a complaint in federal court shortly
after the Illinois Supreme Court denied her petition for
appeal in December 2002. The case was dismissed under
Federal Rule of Civil Procedure 12(b)(6) for failure to state
a claim. This appeal followed.


                        II. Analysis
  We review a Rule 12(b)(6) dismissal de novo. See LeBlang
Motors, Ltd. v. Subaru of Am., Inc., 148 F.3d 680, 690 (7th
Cir. 1998). Dismissal is appropriate only if no relief could be
granted based on any set of facts that the plaintiff could
prove consistent with her complaint. See Veazey v.
Communications & Cable of Chicago, Inc., 194 F.3d 850,
854 (7th Cir. 1999).
4                                                No. 04-1870

   Hunt-Golliday alleges that her 2002 termination was
based on discrimination. Even if she could prove that the
District’s reasons for firing her in 2002 were discriminatory,
though, no relief would be available to her. The District’s
action to terminate her in 2002 was authorized by the ap-
pellate court’s decision reversing the circuit court and af-
firming the Board’s initial decision to terminate her in 1995.
The 1996 reinstatement was ordered only because the circuit
court reversed the Board’s decision to terminate; once the
appeal process was exhausted and the initial decision to
terminate affirmed, the District was free to give effect to
the Board’s decision.
   The fact that the appellate court did not explicitly vacate
the circuit court’s order to reinstate Hunt-Golliday is irrel-
evant. Hunt-Golliday argues that the District’s appeal was
brought in an effort to avoid paying backpay, and that the
District did not necessarily challenge reinstatement. This
is not reasonable. It is clear from the appellate court’s order
that the District appealed both the reversal of the discharge
and the backpay order. Interpreting the court’s order as
both an affirmation of the Board’s decision to dismiss and
a mandate for continued employment under the circuit
court’s reinstatement order is nonsensical. The Board’s 1995
decision was affirmed, and to give effect to that decision,
the circuit court’s reinstatement order must necessarily be
vacated.
  Finally, Hunt-Golliday claims that the reasons for firing
her in 1995 no longer applied in 2002, and that she no
longer has physical or mental disabilities that would keep
her from doing her job. Again, even if these claims could be
proved, they do not make termination improper. If indeed
Hunt-Golliday’s physical and mental status had changed so
that she was able to carry out the duties of her job with the
District, she would have had to apply for a position anew.
The 1995 decision by the Board to dismiss Hunt-
Golliday—put into effect in 2002—was final, and it left her
No. 04-1870                                                 5

without legal status under the civil service system of em-
ployment. See 70 Ill. Comp. Stat. 2605/4.14.


                     III. Conclusion
  Even if Hunt-Golliday could prove that the District
terminated her employment in 2002 for discriminatory
reasons, she would not be entitled to relief. Her termination
was proper because, although carried out in 2002, the deci-
sion to terminate was made and authorized by the Civil
Service Board in 1995. Extensive judicial review of that de-
cision has occurred, and it has been deemed legitimate. The
district court’s dismissal of this case under Rule 12(b)(6) is
AFFIRMED.



A true Copy:
       Teste:

                        ________________________________
                        Clerk of the United States Court of
                          Appeals for the Seventh Circuit




                   USCA-02-C-0072—12-6-04